Citation Nr: 0331951	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  02-00 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Whether the claimant may be recognized as the veteran's 
surviving spouse for the purpose of VA death benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michelle S. Miyake, Counsel


INTRODUCTION

The veteran served on active duty from June 1942 to 
March 1943.  He died in April 1996.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 decision by the RO, 
which held that the claimant could not be recognized as the 
veteran's surviving spouse for the purpose of VA death 
benefits.


FINDINGS OF FACT

1.  The veteran and the claimant were married on April [redacted], 
1969, and divorced on July [redacted], 1980.

2.  The veteran and the claimant were remarried on February 
[redacted], 1982 and divorced on November [redacted], 1987.

3.  The veteran and the claimant did not remarry after the 
November 1987 divorce.

4.  The veteran died on April [redacted], 1996.


CONCLUSION OF LAW

The requirements for the claimant's recognition as the 
veteran's surviving spouse for the purpose of VA death 
benefits have not been met.  38 U.S.C.A. §§ 101, 103, 1102, 
1541 (West 2002); 38 C.F.R. §§ 3.1(j), 3.3(b)(4), 3.5, 3.50, 
3.52, 3.54, 3.205 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In August 2000, the claimant filed a claim for VA death 
benefits.  Specifically, the claimant believes that she is 
entitled to VA death benefits because she is receiving Social 
Security benefits based on her prior marriage to the veteran, 
and, consequently, she should also be found eligible for VA 
benefits.  

Improved VA death pension is a benefit which may be payable 
to a veteran's surviving spouse or child because of the 
veteran's nonservice-connected death. 38 U.S.C.A. § 1541 
(West 2002); 38 C.F.R. § 3.3(b)(4) (2003).  Dependency and 
indemnity compensation is a payment which made by the VA to a 
surviving spouse, child, or parent because of a service-
connected death occurring after December 31, 1956.  38 
U.S.C.A. § 101(14) (West 2002); 38 C.F.R. § 3.5(a)(1) (2003).  
Such benefits are predicated, in part, on the claimant being 
a "surviving spouse."

The term "surviving spouse," except as provided in 
38 C.F.R. § 3.52, means a person of the opposite sex whose 
marriage to the veteran meets the requirements of 38 C.F.R. 
§ 3.1(j), and who was the spouse of the veteran at the time 
of the veteran's death.  38 C.F.R. § 3.50(b).  The surviving 
spouse of a veteran must have lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation that was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse.  38 C.F.R. § 3.50(b)(1).  Finally, a 
surviving spouse of a veteran must not have remarried or has 
not since the death of the veteran and after September 19, 
1962, lived with another person of the opposite sex and held 
himself or herself out openly to the public to be the spouse 
of such other person.  38 C.F.R. § 3.50(b)(2).  

The term "marriage" for VA purposes means a marriage valid 
under "the law of the place where the parties resided at the 
time of the marriage, or the law of the place where the 
parties resided when the rights to benefits accrued."  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  A valid marriage 
may be established by various types of documentary evidence 
together with the claimant's certified statement concerning 
the date, place and circumstances of dissolution of any prior 
marriage, provided that such facts, if they were to be 
corroborated by the evidence, would warrant acceptance of the 
marriage as valid.  38 C.F.R. § 3.205(a).  In certain cases, 
not applicable to this case, an individual may be recognized 
as a surviving spouse of the veteran despite an invalid 
marriage where an attempted marriage of a claimant to the 
veteran was invalid by reason of a legal impediment, the 
marriage will nevertheless be deemed valid.  38 C.F.R. 
§ 3.52.

Based on a review of the evidence of record, despite the 
claimant's belief that she is eligible for VA death benefits, 
the Board finds that the claimant may not be recognized as 
the veteran's surviving spouse for the purpose of VA death 
benefits.  

The record contains a copy of a marriage license and divorce 
decree, establishing that the claimant and the veteran were 
first married in a civil ceremony on April [redacted], 1969, which was 
more than 15 years after the termination of the period of the 
veteran's military service.  A copy of a divorce decree 
establishes that the veteran and the claimant were divorced 
on July [redacted], 1980.  The record also contains a second marriage 
certificate and divorce decree, establishing that the 
claimant and the veteran were remarried on February [redacted], 1982, 
and, ultimately divorced on November [redacted], 1987.  The record 
also contains the veteran's death certificate, which reflects 
that he died on April [redacted], 1996; his marital status was listed 
as "divorced."  In summary, the evidence shows, and the 
claimant does not dispute, that the veteran and the claimant 
were divorced at the time of the veteran's death in April 
1996.

Furthermore, the claimant does not contend, and the evidence 
does not show that they remarried or that she subsequently 
lived with the veteran and held herself out openly to the 
public to be the veteran's spouse after their November 1987 
divorce.  There are no contentions on the part of the 
claimant or evidence indicating that there had been an 
attempted marriage after the November 1987 divorce which 
could be construed as a deemed-valid marriage, or that any 
remarriage took place.  Accordingly, the record does not show 
that the claimant was the veteran's spouse when he died in 
April 1996 and, therefore, cannot be considered a surviving 
spouse for the purpose of being eligible for VA death 
benefits.  Because there is no dispute as to the facts of 
this case, the law is dispositive of the issue.  Given the 
definition of what constitutes a "surviving spouse," the 
claimant's appeal must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).

Although the claimant may be entitled to Social Security 
benefits based on her prior marriage to the veteran, the 
applicable VA regulations require that the claimant meet the 
legal criteria of a "surviving spouse" before being 
eligible to receive VA death benefits.  38 C.F.R. § 3.50.  In 
other words, the laws and regulations pertaining to receipt 
of Social Security benefits are not identical to those laws 
pertaining to entitlement to VA death benefits.  

The Board acknowledges that arguments advanced by the 
claimant.  However, the legal criteria governing one's status 
as a surviving spouse are clear and specific, and the Board 
is bound by them.  In this case, they do not provide a basis 
upon which a favorable decision may be rendered.  As noted 
above, in order to be entitled to VA death benefits, the 
claimant must meet certain requirements to be considered the 
veteran's "surviving spouse."  38 C.F.R. § 3.50.  In this 
case, there is no dispute as to the evidence (specifically 
the claimant was not married to the veteran at the time of 
his death but was divorced from him), the claimant has failed 
to state a claim on which relief can be granted.  
Consequently, because there is no authority in the law for 
payment of the benefits the claimant seeks as she is not 
deemed to be a "surviving spouse," the claim must be 
denied.  See Sabonis, 6 Vet. App. at 430 (in cases where it 
is the law, and not the evidence, that is dispositive, the 
claim should be denied or the appeal to the Board terminated 
because of the absence of legal merit or the lack of 
entitlement under the law).

In adjudicating the claimant's claim, the Board has 
considered the potential applicability of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)), which was signed into 
law on November 9, 2000.  It is the Board's conclusion that 
the VCAA does not preclude the Board from proceeding at this 
time to a final adjudication of the claimant's appeal.  This 
is so because VA did notify the claimant of the legal 
requirements necessary to be considered as a surviving 
spouse.  Given that the claimant was divorced from the 
veteran at the time of his death, and cannot be considered a 
"surviving spouse" for purposes of the benefit she seeks, 
no reasonable possibility exists that further assistance 
would aid in the establishment of recognition as the 
veteran's surviving spouse.  This is so because, as noted 
above, there is no authority in law for finding a claimant in 
the position of the appellant a "surviving spouse."  
Therefore, adjudication of this claim without referral to the 
RO for initial consideration under the new law poses no risk 
of prejudice to the claimant.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384 (1993).


ORDER

Recognition of the claimant as the veteran's surviving spouse 
for the purpose of VA death benefits is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



